Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/20 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20130280678 A1 by Towers et al (“Towers”).
In regard to Claims 1, 3-4, 7, 10, 14-19, and 21 Towers teaches a method for monitoring a training session…during the training session:
logging dynamic data…computer-generated environment;
(see, e.g., Figure 1, selection 125 and paragraph 50 regarding “interactive computer simulation station…”; see, e.g., paragraph 46);
displaying …a first point of view in space;
(see, e.g., Figure 1, selections 160 and 170 and paragraph 40 in regard to “monitoring station”; see, e.g., paragraph 46, “[t]he flight simulator […] video data comprising the out-of-cockpit view data and the instrumentation view data) are provided to the instructor console […] for presentation thereon” in regard to “first point of view in space”, in terms of displaying solely what the trainee sees);
detecting a predetermined event…the predetermined event; and
(see, e.g., paragraph 90);


(see, e.g., paragraph 111-112 and Figure 5 in regard to providing visual performance flags that overlay the display in regard to a “second point of view”, in terms of providing an perspective on the simulation in addition to solely what the student sees).
Furthermore, Tower teaches providing visual performance flags for the instructor when a student error is indicated.  Tower also teaches capturing video of the student from a point of view in space for display for the instructor.  See, e.g., paragraph 33 and Figure 6, selection 630.   
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have employed the teachings of Tower and to have provided view from the scene camera (Figure 6, selection 630) at the same time that the visual performance flag was displayed, in order for the instructor to view the physical activity by the student while the student was deviating from desired behavior.  As evidence that it is important to provide different points of view in space to an instructor while reviewing a student’s performance, see, e.g., PGPUB US 20150145704 A1 by Dahan (“Dahan”) at paragraphs 38-39.
In regard to Claims 5 and 20, see, e.g., paragraphs 48 and Figure 6.
In regard to Claim 6, see, e.g., Figure 7, selection 570 in regard to overlaying the current operational context based on where the trainee is within the simulated flight.
In regard to Claim 11, see rejection of Claim 1, in terms of Tower teaches adding additional video (“second point of view”) on top of the replicated trainee display (“first point of view”) and, thereby, providing a “transition contextual scene”.
In regard to Claim 12, see, e.g., paragraphs 36 and 37 in regard to “session plan”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tower, in view of Dahan.
In regard to Claim 2, Tower teaches at, e.g., paragraph 6, the instructor inserting time-stamped annotations into the recorded data stream (“receiving predetermined event from the monitoring station”).  And, in an analogous reference, Dahan teaches an instructor capturing various viewpoints of aircraft during a training exercise for various purposes (see, e.g., paragraph 38).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the teaching of Dahan as part of the method otherwise taught by Tower, to allow the instructor to also record virtual video feeds of the trainee’s aircraft from different points of view as part of the data stream, in order to, e.g., aid in the debriefing of the trainee (see Dahan at paragraph 38).






Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments are addressed by the updated statement of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715